DETAILED ACTION

Response to Amendment
The After-Final amendment filed on 02/22/2021 has been considered and entered into the record. All rejections in the Office Action filed on 12/21/2020 have been overcome, and further merits of the claims are discussed in the Allowable Subject Matter section, below.

Allowable Subject Matter
Claims 1-6, 8, 10-14, 16-17, and 20 are allowed.
Re Claim 1:
The closest prior art of record, Masoero et al (US 4838603 A; disclosed in the Office Actions filed on 08/31/2020 and 12/21/2020), fails to teach, disclose, suggest, or make obvious the combined structure and functionality of the front left corner portion or the front right corner portion as set forth in the claim.
Re Claims 2-6, 8, and 10-13:
The claims are allowed due to their dependence on allowed base claim 1.
Re Claim 14:
The closest prior art of record, Wilfert et al (US 3635517 A; disclosed in the Office Actions filed on 08/31/2020 and 12/21/2020) fails to teach, disclose, suggest, or make obvious the combined structure and functionality of wherein the first one of the four exterior convex corner portions of the vehicle body is the front left corner portion and the second one of the four exterior convex corner portions of the vehicle body is the front right corner portion as set forth in the claim.
Re Claims 16-17 and 20:
The claims are allowed due to their dependence on allowed base claim 14.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH G DELAHOUSSAYE whose telephone number is (469)295-9088.  The examiner can normally be reached on Monday-Friday: 10:00 am-6:00 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.












/KEITH G. DELAHOUSSAYE/Examiner, Art Unit 2875